DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Cross Reference to Related Applications
2.	This application is a continuation of a U.S. Application No. 16/458,174, filed on 06/30/2019, which claims priority to International Application No. PCT/CN20 18/071511, filed on 01/05/2018. The International Application claims priority to Chinese Patent Application No. 201710008434.X, filed on 01/05/2017. The disclosures of the aforementioned patent applications are hereby incorporated by reference in their entireties.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.



      Claims status
5.	This office action is a response to an application filed on 10/10/2020 in which claims 1-27 are pending for examination.

                                                 Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 11/06/2020, 11/26/2020, 12/09/2020, 02/04/2021 and 03/18/2021.

                                                                    Drawings
7.	The Examiner contends that the drawings submitted on 08/02/2020 are acceptable for examination proceedings.

Claim Objection (minor informality)
8.	Regarding claim 1, in order to differentiate between preamble and the body of the claim, it is suggested to add a colon “:” between “A communication system, comprising” and ‘a master network node, a secondary network node,…….”. 
(for example: A communication system, comprising: 
a master network node, a secondary network node, and a core network device, wherein……).

                                                            Double Patenting
9.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-23 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. (US 10,779,195 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the 
Claim
Instant Application No. 16/945,923 (limitations)
Patent No. US 10,779,195 B2 (limitations)
Claim
9
An apparatus implemented in a master network node, comprising a processor and a memory storing program instructions; wherein the instructions, when executed by the processor, cause the master network node to: send a first message to a secondary network node for allocating transmission resources for one or more flows to be transmitted between the secondary network node and a terminal device, wherein the first message carries one or both of: identification information of each flow to be transmitted, and information of a data radio bearer (DRB) associated with each flow to be transmitted; receive, from the secondary network node, a response to the first message indicating whether the secondary network node admits each of the one or more flows; 
send a second message comprising DRB configuration information to the terminal device; receive a response to the second message from the terminal device; and send a third message to 

a processor and a memory for storing program instructions;
wherein the instructions, when executed by the processor, cause the master base station to:
send a request message to the secondary base station for requesting to transfer one or more flows from the master base station to the secondary base station for transmitting to a terminal device;

receive, from the secondary base station, a response message indicating whether each of the one or more flows is admitted or rejected by the secondary base station; and
send, to a core network device, identification information of one or more flows admitted by the master base station, tunnel endpoint information corresponding to the one 
wherein the request message carries on of the following:
1) identification information of each flow requested to be transferred, and information of a data radio bearer (DRB) associated with each flow requested to be transferred; or
2) identification information of each flow requested to be transferred, and a list of one or more DRB identifiers of DRBs available to the secondary base station for transmitting some or all of the admitted flows.






































Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2019/0320476 A1; support for the cited paragraphs sporadically through the disclosures of  foreign application numbers. CN 201610876699.7 filed on 09/30/2016, CN 201610942825.4 filed on 11/01/2016 and , CN 201611154531.1 filed on 12/14/2016), hereinafter “Wang” in view of VAN DER VELDE et al. (US 2019/0357075 A1), hereinafter “Van”.
Regarding claim 1, Wang discloses a communication system (Fig. 5, system relates to a flow of establishing a split-bearer), comprising a master network node (Fig. 5, Master Base Station MeNB), a secondary network node (Fig. 5, Secondary Base Station SeNB), and a core network device (Fig. 5, Core Network Control/Data), 
wherein the core network device is configured to perform flow transmission with the master network node or the secondary network node (Fig. 5, paragraphs [0181], [0182],PDU Session establishing tunnel between the user plane of the core network and the base station); 
the master network node (Fig. 5, MeNB) is configured to send a first message (Fig. 5, paragraphs [0187], [0188], step 309, request message) to the secondary network node (Fig. 5, SeNB) for allocating transmission resources for one or more flows (Fig. 5, paragraphs [0187], [0188], indicated DRB) to be transmitted between the secondary network node (Fig. 5, SeNB) and a terminal device (Fig. 5, UE), wherein the first message (Fig. 5, paragraphs [0187], [0188], request message) carries one or both of identification information of each flow to be transmitted, and information of a data radio bearer (DRB) associated with each flow to be transmitted (Fig. 5, paragraphs [0187], [0188], information about a PDU session, e.g., an identity of the PDU session, information of a QoS flow, e.g., a QoS Flow identity list, and Quality requirement information corresponding to the QoS Flow); 
the secondary network node (Fig. 5, SeNB) is configured to determine whether to admit or reject each of the one or more flows indicated (Fig. 5, paragraphs [0156]-[0160], [0189]-[0190], configuration information according to QoS of DRB) in the first message (Fig. 5, paragraphs [0187], [0188], step 309, request message), and send a response message (Fig. 5, paragraphs [0187], [0188], step 310, response message) in response to the first message (Fig. 5, paragraphs [0156]-[0160], [0189]-[0190], step 309-313) to the master network node (Fig. 5, MeNB); 
the master network node (Fig. 5, MeNB) is further configured to send a second message (Fig. 5, step 311) comprising DRB configuration information (Fig. 5, step 311, paragraphs [0191], [0193], [0195], RRC Reconfiguration request) to the terminal device (Fig. 5, UE) , receive a response to the second message (Fig. 5, step 312, paragraphs [0191], [0193], [0195], RRC Reconfiguration response) from the terminal device (Fig. 5, UE), and send a third message (Fig. 5, step 313, paragraphs [0191], [0193], [0195], RRC Reconfiguration complete) to the secondary network node (Fig. 5, SeNB), indicating that a DRB for each flow admitted (Fig. 5, step 313, paragraphs [0191], [0193], [0195], step 309-313) by the secondary network node (Fig. 5, SeNB) is configured according to the DRB configuration information (Fig. 5, step 313, paragraphs [0191], [0193], [0195], step 309-313) by the terminal device (Fig. 5, UE); 
wherein the DRB configuration information comprises at least one of: DRB configuration information of the secondary network node (Fig. 5, paragraphs [0191], [0192], RRC container to UE), or DRB configuration information of the master network node (Fig. 5, paragraphs [0191], [0192], configuration information for the UE by it together with information configured by the secondary base station).
While Wang implicitly refers to “the DRB configuration information of the secondary network node comprises identification information of the one or more flows admitted by the secondary network node, and identifiers of one or more DRBs mapped with the flows admitted by the secondary network node; and the DRB configuration information of the master network node comprises identification information of one or more flows transmitted between the master network node and the terminal device, and identifiers of one or more DRBs mapped with the flows transmitted between the master network node and the terminal device” (Fig. 5, paragraphs [0191], [0192], the master base station does not resolve the RRC container, but forwards the RRC container to the UE; the master base station may send configuration information for the UE by it together with information configured by the secondary base station) , Van from the same or similar field of endeavor explicitly discloses the DRB configuration information of the secondary network node (Fig. 18, paragraph [0201], example of Level 1 mobility steps 0, 1, 2, 3) comprises identification information of the one or more flows admitted by the secondary network node (Fig. 18, paragraph [0201], DRB ID, QoS flow ID), and identifiers of one or more DRBs mapped with the flows admitted by the secondary network node (Fig. 18, paragraph [0201], DRB ID, QoS flow ID); and 
the DRB configuration information of the master network node (Fig. 18, paragraph [0201], example of Level 1 mobility steps 0, 1, 2, 3) comprises identification information of one or more flows transmitted between the master network node and the terminal device (Fig. 18, paragraph [0201], DRB ID, QoS flow ID), and identifiers of one or more DRBs mapped with the flows transmitted between the master network node and the terminal device (Fig. 18, paragraph [0201], DRB ID, QoS flow ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the DRB configuration information of the secondary network node comprises identification information of the one or more flows admitted by the secondary network node, and identifiers of one or more DRBs mapped with the flows admitted by the secondary network node; and the DRB configuration information of the master network node comprises identification information of one or more flows transmitted between the master network node and the terminal device, and identifiers of one or more DRBs mapped with the flows transmitted between the master network node and the terminal device” as taught by Van, in the system of Wang, so that it would provide a method of managing a quality of service (QoS) flow in a telecommunication system, wherein a QoS flow is a flow of data carried by a Data Radio Bearer (DRB)between a mobile device and a radio network, via one or more network entities, comprising the step of a QoS flow being moved from a first DRB to a second DRB (Van, paragraph [0009]).

Regarding claim 2, Wang in view of Van disclose the system according to claim 1.
Van further discloses the DRB configuration information of the secondary network node further comprises an identifier of a Protocol Data Unit (PDU) session to which the flows admitted by the secondary network node belong (Figs. 14-17, 18, paragraph [0201], example of Level 1 mobility steps 0, 1, 2, 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the DRB configuration information of (Van, paragraph [0009]).

Regarding claim 3, Wang in view of Van disclose the system according to claim 1.
Van further discloses the DRB configuration information of the master network node further comprises an identifier of a second Protocol Data Unit (PDU) session to which the flows transmitted between the master network node and the terminal device belong (Figs. 14-17, 18, paragraph [0201], example of Level 1 mobility steps 0, 1, 2, 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the DRB configuration information of the master network node further comprises an identifier of a second Protocol Data Unit (PDU) session to which the flows transmitted between the master network node and the terminal device belong” as taught by Van, in the system of Wang, so that it would provide a method of managing a quality of service (QoS) flow in a telecommunication system, wherein a QoS flow is a flow of data carried by a Data Radio Bearer (DRB)between a mobile device and a radio network, via one or more network entities, comprising the step of a QoS flow being moved from a first DRB to a second DRB (Van, paragraph [0009]).

Regarding claim 4, Wang in view of Van disclose the system according to claim 1.
Van further discloses a Protocol Data Unit (PDU) session to which the flows admitted by the secondary network node belong is same as a PDU session to which the flows transmitted between the master network node and the terminal device belong (Figs. 14-17, 18, paragraphs [0201], [0122],  two different SDAP entities configured for the same PDU session: one for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a Protocol Data Unit (PDU) session to which the flows admitted by the secondary network node belong is same as a PDU session to which the flows transmitted between the master network node and the terminal device belong” as taught by Van, in the system of Wang, so that it would provide a method of managing a quality of service (QoS) flow in a telecommunication system, wherein a QoS flow is a flow of data carried by a Data Radio Bearer (DRB)between a mobile device and a radio network, via one or more network entities, comprising the step of a QoS flow being moved from a first DRB to a second DRB (Van, paragraph [0009]).

Regarding claim 5, Wang discloses a second core network device, wherein the second core network device is configured to receive, from the master network node, identification information of a flow admitted by the secondary network node, and tunnel endpoint information corresponding to the flow admitted by the secondary network node (Fig. 6, step 414, paragraphs [0234], [0235], bearer modification request contains an identity of a QoS Flow and transport layer information for downlink receiving corresponding to it, e.g., an IP address and a tunnel identity, or contains PDU Session and QoS Flow identities and an IP address and tunnel ID for downlink receiving allocated to the PDU Session).

Regarding claim 6, Wang discloses the second core network device is further configured to receive, from the master network node, identification information of a flow admitted by the master network node, and tunnel endpoint information corresponding to the flow admitted by the master network node (Fig. 6, step 414, paragraphs [0234], [0235], bearer modification request contains an identity of a QoS Flow and transport layer information for downlink receiving corresponding to it, e.g., an IP address and a tunnel identity, or contains PDU Session and QoS Flow identities and an IP address and tunnel ID for downlink receiving allocated to the PDU Session).

Regarding claim 7, Wang discloses the response message in response to the first message comprises identification information of a flow admitted by the secondary network node and tunnel endpoint information corresponding to the admitted flow, or a flow rejected by the secondary network node (Fig. 5, paragraphs [0156]-[0160], [0189]-[0190], response message to the master base station; secondary base station adding response message may contain one or more pieces of following information:
DRB identity (or an identity of an Xn user plane of a Split bearer)
QoS Flow identity
PDU Session identity
Transport layer information, such as tunnel identity
RRC container
).
Regarding claim 8, Wang in view of Van disclose the system according to claim 1.
Van further discloses the first message further comprises an identifier list of one or more DRBs available to the secondary network node for transmitting some or all of admitted flows (Fig. 12, paragraph [0140], QoS flows 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first message further comprises an identifier list of one or more DRBs available to the secondary network node for transmitting some or all of admitted flows” as taught by Van, in the system of Wang, so that it would provide a method of managing a quality of service (QoS) flow in a telecommunication system, wherein a QoS flow is a flow of data carried by a Data Radio Bearer (DRB)between a mobile device and a radio network, via one or more network entities, comprising the step of a QoS flow being moved from a first DRB to a second DRB (Van, paragraph [0009]).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 17, Wang discloses the instructions, when executed by the processor, further cause the master network node to:   add a flow identifier to a header of a general packet radio service (GPRS) tunneling protocol (GTP) field of a data packet for performing data forwarding to the secondary network node (paragraph [0224], when the master base station forwards the PDCP data packet, it sends the PDCP data packet through a channel corresponding to a PDU Session, and the tunnel protocol is GTP-U protocol, and in a GTP-U packet header, the identity of the QoS Flow is contained to indicate the QoS Flow corresponding to the PDCP data packet forwarded).
Regarding claim 18, Wang discloses a method for configuring a data radio bearer (DRB) (Fig. 5, method relates to QoS Flow to DRB mapping), comprising: 
receiving, by a terminal device (Fig. 5, UE), a message (Fig. 5, step 311) from a master network node (Fig. 5, MeNB), wherein the message comprises DRB configuration information (Fig. 5, step 311, paragraphs [0191], [0193], [0195], RRC Reconfiguration request); 
configuring, by the terminal device (Fig. 5, UE),  a DRB for data transmission with the master network node (Fig. 5, paragraphs [0191], [0192], configuration information for the UE by it together with information configured by the secondary base station) or a secondary network node according to the DRB configuration information (Fig. 5, paragraphs [0191], [0192], RRC container to UE); and 
sending, by the terminal device (Fig. 5, UE), a response to the message (Fig. 5, step 312, paragraphs [0191], [0193], [0195], RRC Reconfiguration response) to the master network node (Fig. 5, MeNB), indicating that the DRB has been configured (Fig. 5, step 313, paragraphs [0191], [0193], [0195], step 309-313); 
wherein the DRB configuration information comprises at least one of: DRB configuration information of the secondary network node (Fig. 5, paragraphs [0191], [0192], RRC container to UE) or DRB configuration information of the master network node (Fig. 5, paragraphs [0191], [0192], configuration information for the UE by it together with information configured by the secondary base station).
While Wang implicitly refers to “the DRB configuration information of the secondary network node comprises identification information of the one or more flows admitted by the secondary network node, and identifiers of one or more DRBs mapped with the flows admitted by (Fig. 5, paragraphs [0191], [0192], the master base station does not resolve the RRC container, but forwards the RRC container to the UE; the master base station may send configuration information for the UE by it together with information configured by the secondary base station) , Van from the same or similar field of endeavor explicitly discloses the DRB configuration information of the secondary network node (Fig. 18, paragraph [0201], example of Level 1 mobility steps 0, 1, 2, 3) comprises identification information of the one or more flows admitted by the secondary network node (Fig. 18, paragraph [0201], DRB ID, QoS flow ID), and identifiers of one or more DRBs mapped with the flows admitted by the secondary network node (Fig. 18, paragraph [0201], DRB ID, QoS flow ID); and 
the DRB configuration information of the master network node (Fig. 18, paragraph [0201], example of Level 1 mobility steps 0, 1, 2, 3) comprises identification information of one or more flows transmitted between the master network node and the terminal device (Fig. 18, paragraph [0201], DRB ID, QoS flow ID), and identifiers of one or more DRBs mapped with the flows transmitted between the master network node and the terminal device (Fig. 18, paragraph [0201], DRB ID, QoS flow ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the DRB configuration information of the secondary network node comprises identification information of the one or more flows admitted by the secondary network node, and identifiers of one or more DRBs mapped with the flows admitted by the secondary network node; and the DRB configuration information of the (Van, paragraph [0009]).

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 22, Wang discloses sending, by the terminal device, uplink data via a default DRB corresponding to a Protocol Data Unit (PDU) session (Fig. 5, paragraphs [0172], [0173], [0176], PDU session establishment) ; 
wherein the PDU session is established between the master network node and a core network device, or between the secondary network node and the core network device, or between (Fig. 5, paragraphs [0181], [0182], PDU session-tunnel between user plane of core network and base station).

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 18.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414